The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 6, 2014

                                      No. 04-13-00911-CR

                                   Terry Larance JACKSON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR10320
                        Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
          On January 24, 2014, appellant’s attorney filed a “Motion for Leave to Withdraw as
Appellate Counsel Due to a Conflict of Interest and Motion to Abate Appellate Deadline.” The
appeal concerns a murder conviction. Counsel asserts that a conflict arises from the fact that
both counsel and the personnel of the Bexar County Medical Examiner’s Office and Bexar
County Crime Lab are employed by the very same county department: Judicial Services.
Counsel asserts that both the Appellate Public Defender’s Office and the Bexar County Medical
Examiner’s Office/Bexar County Crime Lab are under the “supervision” of the Judicial Services
Director. In support of his motion, counsel cites to Rule 1.06 of the Disciplinary Rules. See
TEX. DISCIPLINARY RULES PROF’L CONDUCT R. 1.06(b), reprinted in TEX. GOV’T CODE ANN.,
tit. 2, subtit. G, app. A (West 2013). Rule 1.06 provides:

       [A] lawyer shall not represent a person if the representation of that person:

       (1) involves a substantially related matter in which that person’s interests are
       materially and directly adverse to the interests of another client of the lawyer or
       the lawyer’s firm; or

       (2) reasonably appears to be or become adversely limited by the lawyer’s or law
       firm’s responsibilities to another client or to a third person or by the lawyer’s or
       law firm’s own interests.

        Based on the motion presented, counsel has not demonstrated that a conflict exists in this
situation. Accordingly, the motion is DENIED.
                                              _________________________________
                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court